Hawkins, Justice.
The bill of exceptions in this case designates “Janie Lee Whitehead, executrix of the last will and testament of C. P. Alewine, deceased, plaintiff in error,” no one being designated as defendants in error, and the only acknowledgment of service is by a named person as “Attorney for defendants in error,” without naming them. An examination of the record discloses that the attorney signing this acknowledgment appeared in the trial court for only three of the seven persons named and served as defendants in the original petition, and all seven of whom are affected by the judgment excepted to. It thus appears from the record that there were other interested parties in the court below who have not been made parties to the bill of exceptions and served with copy of the same. Therefore, this court is without jurisdiction, and will dismiss the writ of error, even in the absence of a motion to do so on that ground. Chandler v. Foote & Davies Co., 210 Ga. 370 (80 S. E. 2d 292); Stewart v. Stewart, 208 Ga. 83 (1) (65 S. E. 2d 151); Lanier v. Bailey, 206 Ga. 161 (2) (56 S. E. 2d 515); Echols v. Southern Mining &c. Co., 200 Ga. 608 (37 S. E. 2d 703); Poteet v. Beaver, 180 Ga. 383 (178 S. E. 721); Orr v. Webb, 112 Ga. 806 (38 S. E. 98).

Writ of error dismissed.


All the Justices concur.